DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 2/14/22, are acknowledged.
	Claim 120 has been amended.
	Claims 120, 132-135, 139-147 are pending and are under examination.

In view of Applicant’s amendment in the instant applications and the co-pending applications, the previous grounds of rejection are withdrawn.

The following are new grounds of rejection necessitated by Applicant’s filing of Application 17/683,683.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 120, 132-135, and 139-147 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 17/683,683 in view of US 2017/0119877 and US 20140227279. The ‘683 application claims  method of treating an inflammatory or autoimmune condition in a patient in need thereof comprising administering a human VISTA agonist antibody having human IgG2 constant region, and the same CDR, VH and VL, regions of the present claims, i.e. those of VSTB92, as depicted n Figure 4 and specifically recited in claims 11-16, 29-30, for example. Claim 37 of the ‘683 application specifically recites that the foregoing claims are for treating lupus. Additionally, it would also be obvious to treat lupus as the inflammatory disease in the method claimed in the ‘683 application using VSTB93 agonist VISTA antibody, since the ‘877 publication teaches that VISTA agonists can treat autoimmune inflammatory disease, including lupus and SLE (See page 17, in particular).  Furthermore, although not specifically claimed in the ‘683 application, it would be obvious to further administer additional immunosuppressant to enhance treatment, and selecting from known immunosuppressant for treatment of autoimmune inflammatory diseases, including cyclophosphamide, corticosteroids, and belimumab (see the ‘279 publication, paragraph 34, in particular). would involve choosing among a finite number of predictable options which could be pursued with a KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
This is a provisional nonstatutory double patenting rejection.

No claim is allowed. 

Applicant's claim amendment’s filed in the ‘683 co-pending application necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644